 

 

 

| USDC SDNY 1
UNITED STATES DISTRICT COURT |, BOCUMENT i
SOUTHERN DISTRICT OF NEW YORK if mea RONICALLY FILED | :

weweee ee eee eee eee ee ee ewe ee ee ee ee eke ee eee ee ».«
WINDWARD BORA, LLC, DATE FIRED: MAY T™

Plaintiff, :
ORDER

 

 

 

-against- :
20 Civ. 01087 (GBD)

GLENN SWINNEY, DIANNE SWINNEY,
and JERMEL BENNET,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from May 12, 2021 to June 9, 2021 at 9:45 a.m.

Dated: New York, New York

May 11, 2021
SO ORDERED.

B. Donal

qgon B. DANIELS
ited States District Judge

 
